Per CuRiAM.
Each warrant charges a criminal assauLt with a deadly weapon, specifying the weapon. The jury convicted each defendant of a simple assault, a less degree of the same crime. The evidence warranted such verdicts,, and the jury was empowered by virtue of the provisions of G.S. 15-170 to return such verdicts on warrants charging assault with a deadly weapon, S. v. Anderson, 230 N.C. 54, 51 S. E. 2d 895.
Defendants have one assignment of error, that the court in charging the jury failed to give equal stress to the contentions of the defendants as compared to those of the State. A study of the charge does not support this criticism. S. v. Morgan, 245 N.C. 215, 95 S.E. 2d 507. The assignment of error is overruled. The court in its charge complied with the provisions of G.S. 1-180.
• In the trial below we find no error.
HiggiNS, J., not sitting.